Exhibit 10.3
FOURTH AMENDMENT OF LEASE
THIS FOURTH AMENDMENT OF LEASE (this “Amendment”) is made as of this 29th day of
June, 2010, by and between RB KENDALL FEE, LLC (“Landlord”) and IDENIX
PHARMACEUTICALS, INC., having a mailing address at One Kendall Square, Building
1400, Cambridge, Massachusetts 02139 (“Tenant”).
R E C I T A L S:
A. Reference is made to an Indenture of Lease dated June 8, 2005 by and between
One Kendall Square Associates, LLC, the predecessor in title to Landlord, and
Tenant, as amended by a First Amendment of Lease dated July 24, 2006, Second
Amendment of Lease dated September 7, 2006, and a Third Amendment of Lease dated
July 23, 2009, demising approximately 36,513 s.f. of rentable square feet of
space on a portion of the first, fourth, fifth and penthouse floors of Building
No. 1400, One Kendall Square, Cambridge, Massachusetts (the “Lease”).
Capitalized terms used but not defined herein shall have the same meaning as in
the Lease.
B. Landlord and Tenant are the current holders, respectively, of the lessor’s
and lessee’s interests in the Lease.
C. Landlord and Tenant now desire to amend the Lease as set forth herein.
D. Capitalized terms not defined herein shall have the meanings set forth in the
Lease.
A G R E E M E N T S:
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease as follows:
1. Surrendered Space; Effective Date. On or before the Effective Date (defined
below), Tenant shall quit, vacate and deliver up, in accordance with the
surrender provisions of the Lease, including Section 22, and free of all
subtenants, that portion of the Premises demised under the Lease shown
cross-hatched on Exhibit A attached hereto, consisting of (a) approximately
4,692 rentable square feet of space on the 1st floor of the Building; and (b)
approximately 9,325 rentable square feet of space on the 4th floor of the
Building (the “Surrendered Space”). After Tenant surrenders the portion of the
Surrendered Space located on the 4th floor, any demising of such space to
separate it from the adjacent space on the 4th floor shall be completed by
Landlord at Landlord’s cost. Upon the Effective Date, (x) the Premises demised
pursuant to the Lease shall consist of approximately 22,496 rentable square
feet; (y) the Surrendered Space shall be deemed to no longer constitute a
portion of the Premises demised pursuant to the Lease; and (z) Tenant shall have
no leasehold or other right, title, or interest in or to the Surrendered Space.
Tenant shall remain liable for any and all obligations and agreements under the
Lease relating to the Surrendered Space accruing on or before the Effective Date
and for any amounts incurred by Landlord or due and payable under the Lease in
the event Tenant fails to quit and deliver up the Surrendered Space on or before
the Effective Date. As used herein, the “Effective Date” shall mean the later to
occur of (a) April 1, 2011, or (b) the date Tenant quits, vacates and delivers
up the Surrendered Space in accordance with the terms and conditions of this
Agreement. In the event that Tenant does not vacate the Surrendered Space on or
April 1, 2011, Tenant shall be considered a tenant-at-sufferance as described in
Section 22 of the Lease with respect to the Surrendered Space and shall pay rent
for the Surrendered Space to Landlord as provided therein for each day after
April 1, 2011, that Tenant occupies the Surrendered Space, in whole or in part.

 

 



--------------------------------------------------------------------------------



 



2. Condition of Premises. Tenant acknowledges and agrees that it currently
occupies the Premises and is familiar with the condition thereof and that the
Premises as affected hereby is leased to Tenant in “As-Is” condition without any
representation or warranty, express or implied, as to the condition or fitness
for Tenant’s use thereof.
3. Term. The Lease term is hereby extended for an additional period (the
“Extended Term”), commencing on April 1, 2011, and expiring at 11:59 p.m. on
December 31, 2013 (the “Termination Date”), unless otherwise terminated in
accordance with the Lease.
4. Basic Annual Rent. Beginning on the Effective Date, the Yearly Rent in
respect of the Premises as affected hereby shall be as follows:

                                      Rentable Square                     Rent
Per Square   Period   Feet     Yearly Rent     Monthly Rent     Foot  
 
                               
Effective Date — Termination Date
    22,496     $ 714,248.00     $ 59,520.67     $ 31.75  

Additional Rent; Tenant’s Proportionate Share. As of the Effective Date,
Tenant’s Proportionate Building Share shall be reduced to 17.41% and Tenant’s
Proportionate Common Area Share shall be reduced to 3.52%.
5. Parking. Upon the Effective Date, the number of parking passes available for
Tenant’s use in the OKS Garage pursuant to, and in accordance with,
Section 29.18 of the Lease, shall be reduced to twenty-two (22). The parties
acknowledge and agree that the monthly charge for such passes shall be based
upon market rates then charged in the OKS Garage and in similar garages located
in the East Cambridge/Kendall Square market, as such rates may vary from time to
time (as of the date of this Amendment the market rate is $220.00 per month).
6. Brokers. Landlord and Tenant each warrant and represent to the other that
they have dealt with no brokers in connection with the negotiation or
consummation of this Amendment other than Beal and Company, Inc. and Richards,
Barry, Joyce & Partners (collectively, the “Broker”) and in the event of any
brokerage claim against either party by any person claiming to have dealt with
either Landlord or Tenant in connection with this Amendment, other than the
Broker, the party with whom such person claims to have dealt shall defend and
indemnify the other party against such claim. Landlord shall pay any commission
due the Broker pursuant to a separate agreement.
7. Ratification. In all other respects the Lease shall remain unmodified and
shall continue in full force and effect, as amended hereby. The parties hereby
ratify, confirm, and reaffirm all of the terms and conditions of the Lease, as
amended hereby.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have executed this Amendment of Lease on
the date First written above in multiple copies, each to be considered an
original hereof, as a sealed instrument.

                      LANDLORD:       TENANT:    
 
                    RB KENDALL FEE, LLC       IDENIX PHARMACEUTICALS, INC.    
 
                   
By:
  /s/ Robert L. Beal       By:  /s/ Jean Pierre Sommadossi    
 
 
 
       
 
   
 
  Name: Robert L. Beal         Name: Jean Pierre Sommadossi, Ph.D.    
 
  Title: Its Authorized Signatory         Title:    Chairman and CEO    
 
              Hereunto duly authorized    

 

3



--------------------------------------------------------------------------------



 



Exhibit A
Surrendered Space

 

4